On rehearing the question of propriety of remedy has been raised, and it has been suggested that if the same kind of action were instituted by owners of property surrounding the other sources of *Page 58 
defendant's water supply, it might result in depriving the inhabitants of the city of water. There is merit in this contention; however, it was pointed out above that the city has its statutory and constitutional means of obtaining the water. The city defended this action on the theory that no liability existed at all, and briefed it on the same theory, which theory, if affirmed, would necessitate total disregard of plaintiffs' injury. The city did not tender or attempt to tender the issue of eminent domain; its theory has been that it was under no duty or obligation whatsoever to the plaintiffs.
There is no doubt that the city of Shawnee might have commenced an action in condemnation to acquire the right, in the nature of an easement, to draw water from plaintiffs' land, if such is necessary for the public good. We have not held that this could not be done; and it is not yet too late to accomplish the same result. A public or municipal corporation having the right to invoke the power of eminent domain may tender such issue by answer and cross-petition. Collier v. Merced Irrigation District, 213 Cal. 554, 2 P.2d 790. For full discussion of that question, see that case, and City of New York v. Pine, 185 U.S. 93, 46 L. Ed. 820, and Newport v. Temescal Water Co., 149 Cal. 531, 87 P. 372, 375, 6 L. R. A. (N. S.) 1098. As stated in those cases, though the action be instituted in equity, the issue of eminent domain may be raised by the municipality by answer or cross-petition, in keeping with the fundamental principle of equity jurisdiction that once the hand of equity is invoked it will retain jurisdiction to determine the entire controversy and award full and final relief, thus bringing all possible litigation over the subject matter within the compass of one judicial determination. 1 Pomeroy, Equity (4th Ed.) sec. 242; 14 Rawle C. L. 322. Though invasions of water rights are generally held subject to injunction, where the defendant is a municipality, having the right to institute eminent domain proceedings, equity will usually afford the municipality the opportunity to tender that issue and will hold the extraordinary writ of injunction in abeyance or grant what is sometimes referred to as an alternative injunction. Clark v. Nash, 198 U.S. 361, 49 L. Ed. 1085; 14 Rawle C. L. 323; Hart v. City of Seattle, 45 Wash. 300, 88 P. 205, 13 Ann. Cas. 438; cases cited at 32 C. J. 385, sec. 653. The elasticity of equity jurisdiction in the form of relief to be granted is recognized in our section 707, O. S. 1931, wherein injunction as a "provisional" remedy is authorized. In an annotation at 13 A.  E. Annotated Cases, 439, citing and discussing many cases wherein the remedy of unconditional injunction seemed proper according to the general rules of law, yet where public inconvenience would necessarily have resulted from such a decree, it is pointed out that the remedy of conditional or alternative injunction is almost entirely restricted to situations wherein the right of eminent domain is involved, such as in the instant case.
The Collier Case, supra, involved substantially this same question. It was there said (quoting from another decision):
"And, finally, upon this proposition it may be said that, where the interests of the public are involved and the court can arrive in terms of money at the loss which plaintiff has sustained, an absolute injunction should not be granted, but an injunction conditional merely upon the failure of the defendant to make good the damage which results from its work."
In the petition for rehearing the rule of law laid down in the original opinion is not questioned, and in view of the statement therein that the city is able to pay such damages as plaintiff may lawfully be entitled to, we adhere to our decision and direct that the trial court set a reasonable time within which the defendant may tender the issue of eminent domain and proceed to determine the damages in the manner provided by the statutes and Constitution for that purpose, failing in which, or in paying the damages awarded, let injunction issue.
BAYLESS, V. C. J., and BUSBY, CORN, GIBSON, and HURST, JJ., concur. OSBORN, C. J., and RILEY and WELCH, JJ., absent.